                      UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION



In re:                                        Case No. 17-17361-aih

RICHARD M. OSBORNE,                           Chapter 11

                      Debtor.                 Judge Arthur I. Harris


 FIRST NATIONAL BANK OF PENNSYLVANIA’S LIMITED OBJECTION TO
       DEBTOR’S MOTION TO EMPLOY LESLIE E. WARGO, ESQ.
                     AS SPECIAL COUNSEL

         Creditor First National Bank of Pennsylvania (“FNB”), successor by merger to

Park View Federal Savings Bank, by and through its undersigned counsel, hereby

objects to the Motion of Richard M. Osborne Sr., Debtor in Possession to Employ Leslie

E. Wargo, Esq. as Special Counsel [Docket No. 405] (the “Motion”) filed by Richard M.

Osborne, the debtor and debtor-in-possession herein (the “Debtor”). In support FNB

states as follows:

         The Motion provides that the Debtor is seeking to employ Leslie E. Wargo, Esq.

(“Ms. Wargo”) to handle a number of different matters, including (i) the collection of a

claim owed to the Debtor with respect to a personal loan the Debtor made to an

individual named Michael Gorman who currently resides in North Carolina; (ii) the

collection of a claim owed to the Debtor by his son Greg Osborne, (iii) to assist Debtor’s

bankruptcy counsel with discovery and litigation related to FNB’s motion to appoint a

chapter 11 Trustee; (iv) to assist Debtor’s counsel with the discovery and litigation

related to proceedings to determine the extent, validity and priority of liens; and (v)

other collection matters.




17-17361-aih     Doc 418    FILED 03/25/19   ENTERED 03/25/19 17:54:23        Page 1 of 4
      In general, FNB does not object to the Debtor’s retention of Ms. Wargo or her

proposed hourly rate.     Notwithstanding the foregoing, FNB objects to the Debtor’s

request to employ Ms. Wargo to the extent the Debtor proposes to pay Ms. Wargo on an

hourly basis—$300 per hour—to handle collection matters.          The Motion does not

provide any information or explanation regarding whether these collection matters

require specialized knowledge or are particularly complex to justify Ms. Wargo’s

retention at $300 per hour. FNB submits this limited objection to the retention of Ms.

Wargo on an hourly fee basis for the prosecution of general collection matters; however,

FNB would withdraw its limited objection if Ms. Wargo would pursue these actions on a

contingent fee basis.

      WHEREFORE, FNB respectfully requests the entry of an Order denying the

Motion and granting FNB such other and further relief as is proper and just.



Dated: March 25, 2019                   Respectfully submitted,

                                        /s/ Heather E. Heberlein
                                        Matthew H. Matheney (0069974)
                                        Gregory P. Amend (0081247)
                                        Nathaniel R. Sinn (0088467)
                                        Heather E. Heberlein (0083828)
                                        Buckingham, Doolittle & Burroughs, LLC
                                        1375 E. 9th Street, Suite 1700
                                        Cleveland, Ohio 44114
                                        Telephone: (216) 621-5300
                                        Facsimile: (216) 621-5440
                                        Email:        mmatheney@bdblaw.com
                                                      nsinn@bdblaw.com
                                                      gamend@bdblaw.com
                                                      hheberlein@bdblaw.com

                                        COUNSEL FOR FIRST NATIONAL BANK OF
                                        PENNSYLVANIA



                                            2


17-17361-aih    Doc 418    FILED 03/25/19       ENTERED 03/25/19 17:54:23      Page 2 of 4
                           CERTIFICATE OF SERVICE

        The undersigned certifies that on March 25, 2019, a true and correct copy of the
foregoing was served via the Court’s electronic case filing system on the following who
are listed on the Court’s Electronic Mail Notice List:

         Gregory P. Amend: gamend@bdblaw.com
         Alison Archer: alison.archer@ohioattorneygeneral.gov
         Adam S. Baker: abakerlaw@sbcglobal.net
         Richard M. Bain: rbain@meyersroman.com
         Austin B. Barnes III: abarnes@sandu-law.com
         Robert D. Barr: rbarr@koehler.law
         David T. Brady: dbrady@sandu-law.com
         LeAnn E. Covey: lcovey@clunkhoose.com
         Gregory M. Dennin: greg@gmdlplaw.com
         Glenn Forbes: bankruptcy@geflaw.net
         Stephen R. Franks: amps@manleydeas.com
         Stephen John Futterer: sjfutterer@sbcglobal.net
         Stephen D. Hobt: shobt@aol.com
         Melody Dugic Gazda: mgazda@hendersoncovington.com
         Heather E. Heberlein: hheberlein@bdblaw.com, vgum@bdblaw.com
         Dennis J. Kaselak: dkaselak@peteribold.com, Cynthia@peteribold.com
         Christopher J. Klym: bk@hhkwlaw.com
         Jerry R. Krzys: jkrzys@hendersoncovington.com, jerrykrzys@gmail.com
         Matthew H. Matheney: mmatheney@bdblaw.com
         Shannon M. McCormick: bankruptcy@kamancus.com
         Kelly Neal: kelly.neal@bipc.com
         David M. Nuemann: dnuemann@meyersroman.com
         Timothy P. Palmer: timothy.palmer@bipc.com
         Tricia L. Pycraft: tpycraft@ccj.com, bowman@ccj.com
         Kirk W. Roessler: kroessler@walterhav.com
         John J. Rutter: jrutter@ralaw.com
         Frederic P. Schwieg: fschwieg@schwieglaw.com
         Michael J. Sikora, III: msikora@sikoralaw.com
         Nathaniel R. Sinn: nsinn@bdblaw.com, grichards@bdblaw.com
         Richard J. Thomas: rthomas@hendersoncovington.com,
          mgazda@hendersoncovington.com
         Andrew M. Tomko: atomko@sandhu-law.com, bk1notice@sandhu-law.com
         United States Trustee: (Registered address)@usdoj.gov
         Michael S. Tucker: mtucker@ulmer.com



                                           3


17-17361-aih   Doc 418    FILED 03/25/19       ENTERED 03/25/19 17:54:23    Page 3 of 4
               Phyllis A. Ulrich: bankruptcy@carlisle-law.com, bankruptcy@carlisle-
                law.com
               Maria D. Giannirakis ust06: maria.d.giannirakis@usdoj.gov
               Scott R. Belhorn ust35 Scott.R.Belhorn@usdoj.gov


                                                     /s/Heather E. Heberlein
                                                     Heather E. Heberlein (0083828)
CL2:492190_v1




                                               4


17-17361-aih        Doc 418   FILED 03/25/19       ENTERED 03/25/19 17:54:23   Page 4 of 4
